internal_revenue_service department of the treasury washington dc index no number release date person to contact telephone number refer reply to cc dom p si -- plr-113643-99 date date legend partnership partnership m state state state state city city corporation gp1 lp1 lp2 lp3 lp4 corporation corporation service address plr-113643-99 county individual a a b c d e f g h i k l m n o p q r s t u v w dear plr-113643-99 this letter responds to your authorized representative’s letter dated a and subsequent submission on behalf of partnership requesting a ruling that the acquisition of a project by partnership is in conformance with the 10-year holding_period requirement in sec_42 of the internal_revenue_code the internal_revenue_service district_office that will have examination jurisdiction over partnership is located in city the relevant facts as represented in your submissions are set forth below facts partnership is a state limited_partnership consisting of corporation a state nonprofit public benefit corporation as managing general_partner gp1 a state general_partnership as administrative general_partner lp1 a state limited_partnership as special limited_partner and lp2 a state limited_partnership as limited_partner the ownership interests in partnership are as follows c to the limited_partner d to the special limited_partner d to the managing general_partner and d to the administrative general_partner the general partners of the administrative general_partner are corporation a state corporation whose president is e and corporation a state corporation whose president is f corporation owns a g interest in the administrative general_partner and corporation owns an h interest partnership owns real_property located at address on which partnership as its sole purpose plans to develop a b-unit affordable housing apartment complex for low- income seniors the project partnership intends to set_aside of the project’s units for low-income seniors in order for the project to be economically feasible the project must utilize low-income_housing tax_credits partnership acquired the project property on i from partnership m a state partnership partnership m acquired the property through a grant deed dated k and recorded l executed by its partners f and m partners f and m acquired the property through a trustee’s sale each partner received an individual one-half interest in the property through a trustee’s deed upon sale dated n and recorded o individual a doing business as service as trustee under a deed_of_trust executed the trustee’s deed upon sale after the foreclosure of a deed_of_trust on the property when the then- owner lp3 a state limited_partnership defaulted on its mortgage obligations and filed for bankruptcy lp3 had owned the property since p when lp4 a state limited_partnership granted the property to lp3 by a partnership grant deed dated q and recorded on r the development of the project involves the rehabilitation of a motel that was once a chain hotel complex consisting of a one-story lobby lounge and restaurant plr-113643-99 building and three two-story guest room buildings in city a rural unincorporated area in county since s when the motel operation was closed down and abandoned the buildings on the property have been vacant and uninhabited over the years the property gradually deteriorated until the buildings became mere shells with no doors or windows in place trespassers had free access to the buildings which they vandalized and defaced with graffiti the project has been uninhabited for more than years partnership specifically represents the following partnership acquired the four buildings that comprise the project by purchase as defined in sec_179 the project was not previously placed_in_service by partnership or by a person who was a related_person as defined in sec_42 with respect to partnership as of the time the project was last placed_in_service to the best of the knowledge of partnership or partnership’s representative there have been no nonqualified substantial improvements to the project since it was last placed_in_service in t the project is not currently fit to be inhabited and has been uninhabited since u a certificate of occupancy will be obtained from county only upon the completion of the project to the best of the knowledge of partnership or partnership’s representative no prior owner of the project was allowed a low-income_housing tax_credit under sec_42 for the project to the best of the knowledge of partnership or partnership’s representative the owners of the project immediately prior to partnership did not take depreciation_deductions for the project that prior to the acquisition of the project by partnership on i the project was last placed_in_service on or about v when lp4 acquired the project that from the date the project was acquired by lp3 on w until the date the project was acquired by partnership on i the project was not used for any function and was not ready and available for use for any specific function partnership will pay or incur amounts chargeable to the capital_account for the rehabilitation of the project’s buildings allocable to one or more low-income units a b c d e f g h i j plr-113643-99 k l m partnership will make expenditures during a 24-month period and such expenditures will equal the greater of of the adjusted_basis of the project’s buildings or an average of dollar_figure per low-income_unit the project will be operated as affordable residential_rental_property for seniors from the time it is placed_in_service partnership will complete the rehabilitation of the project’s buildings and will be eligible for the low-income_housing_credit under sec_42 n all other terms and conditions of sec_42 and related sections will be met ruling requested a ruling is requested that the acquisition of the project by partnership be determined to be in conformance with the 10-year holding_period requirement in sec_42 law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides that for purposes of sec_38 the amount of the low- income housing_credit determined under this section for any taxable_year in a 10-year credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by the taxpayer after sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year and ii percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year sec_42 defines a new_building as any building the original_use of which begins with the taxpayer sec_42 defines an existing_building as any building that is not a new_building sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to - i the applicable_fraction plr-113643-99 determined as of the close of such taxable_year of ii the eligible_basis of such building determined under sec_42 sec_42 provides that for purposes of sec_42 the eligible_basis of an existing_building is i in the case of a building meeting the requirements of sec_42 its adjusted_basis as of the close of the first taxable_year of the credit_period and ii zero in any other case the requirements of sec_42 are met if i the building is acquired by purchase as defined in sec_179 ii there is a period of at least years between the date of its acquisition by the taxpayer and the later of -- i the date the building was last placed_in_service or ii the date of the most recent nonqualified_substantial_improvement of the building iii the building was not previously placed_in_service by the taxpayer or by any person who was a related_person with respect to the taxpayer as of the time previously placed_in_service and iv except as otherwise provided in sec_42 a credit is allowable under sec_42 by reason of sec_42 with respect to the building sec_42 defines nonqualified_substantial_improvement to mean any substantial_improvement if sec_167 as in effect on the day before the date of the enactment of the revenue reconciliation act of was elected with respect to such improvement or sec_168 as in effect on the day before the date of the tax_reform_act_of_1986 applied to such improvement under sec_42 the date of a substantial_improvement is the last day of the 24-month period under sec_42 section sec_42 defines a substantial_improvement to be the improvements added to the capital_account of a building during any 24-month period but only if the sum of the amounts added to the account during this period equals or exceed sec_25 percent of the adjusted_basis of the building determined without regard to sec_1016 and as of the first day of the period sec_42 provides that for purposes of determining under sec_42 when a building was last placed_in_service there shall not be taken into account any placement in service in connection with the acquisition of the building in a transaction where the basis of the building in the hands of the person acquiring it is determined in whole or in part by reference to the adjusted_basis of the building in the hands of the person from whom acquired sec_1_167_a_-11 of the income_tax regulations provides that property is first placed_in_service on the date that it is first placed in a condition or state of readiness and availability for a specifically assigned function whether in a trade_or_business in the production_of_income in a tax-exempt activity or in a personal activity plr-113643-99 notice_88_116 1988_2_cb_449 provides that the placed-in-service date for a new or existing_building used as residential_rental_property is the date on which the building is ready and available for its specifically assigned function ie the date on which the first unit in the building is certified as being suitable for occupancy in accordance with state or local law under notice_88_116 a building may be placed_in_service even though the rental units in the building are not currently occupied by low- income tenants revrul_91_38 1991_2_cb_3 provides that in general a transfer of low-income_housing property results in a new placed_in_service_date if on the date of the transfer the property is ready and available for its intended purpose sec_1_46-3 provides that for purposes of the sec_38 credit property shall be considered placed_in_service in the earlier of the following taxable years i the taxable_year that under the taxpayer’s depreciation practice the period for depreciation with respect to such property begins or ii the taxable_year in which the property is placed in a condition or state of readiness and availability for a specifically assigned function whether in a trade_or_business in the production_of_income in a tax-exempt activity or in a personal activity partnership’s specific ruling_request requires the application of the above facts to the10-year holding_period requirement of sec_42 sec_42 provides that there be at least years between the date of an existing building’s acquisition by a taxpayer and the later of i the date the building was last placed_in_service or ii the date of the most recent nonqualified_substantial_improvement of the building under the represented facts partnership acquired the project on i partnership specifically stipulates that the project was last placed_in_service when lp4 acquired the project in t partnership also represents that to the best of the knowledge of partnership or partnership’s representative there have been no nonqualified substantial improvements to the project since it was last placed_in_service in t thus based upon partnership’s factual representations and specific stipulation a period of years exists between the date the partnership acquired the project and the date the project was last placed_in_service and the date of the most recent nonqualified_substantial_improvement to the project conclusion accordingly based solely on partnerships’s representation’s of fact and relevant law as set forth above we conclude that the acquisition of the project by partnership is in conformance with the 10-year holding_period requirement of sec_42 plr-113643-99 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing_credit under sec_42 in accordance with the power_of_attorney filed with the ruling_request we are sending a copy of this letter_ruling to partnership’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours harold e burghart harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
